DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 26-34, 37-39, 41-46, 49-50 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 


Claims 26-29, 30, 32-33, 37, 39, 41-42, 46, 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US# 2017/0323235 hereinafter referred to as Johnston) in view of Daoura (US# 9,313,667) and Trundle et al. (US# 2017/0092138 hereinafter referred to as Trundle).

	RE Claim 26, Johnston discloses an apparatus, comprising an internet-of-things (IoT) network device (See Johnston [0002], [0014] – using drones to provide additional network coverage), comprising: 
	a radio transceiver configured to communicate with devices in a network (See Johnston FIG 1; [0014] – FOG drone communicating with other drones/devices in network); 
	a node validator configured to determine if a device in the network is invalid (See Johnston [0028], [0034], [0050] – determine if other drones have malfunction or unable to perform tasks for reasons such as not enough battery/fuel, scheduling, etc..); 
	a fault controller configured to instruct the invalid device to exit the network (See Johnston [0028], [0034], [0050] – FOG drone (i.e. master drone) instructing drones to exit network for reasons such as lack of power/battery remaining, malfunction, etc… and instructing standby drone to replace the active drone).

	The device is valid when at least two devices in the mesh network that have been identified as being valid identify that the device is valid and otherwise the device is invalid.
	However, Daoura teaches of an IoT mesh network device communicating with other devices in a mesh network (See Daoura FIG 2; Summary; column 4, 57-67 – UAVs communicating over mesh network and relaying information amongst UAVs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the IoT network, as disclosed in Johnston, comprising an IoT mesh network device communicating with other devices in a mesh network, as taught in Daoura. One is motivated as such in order to provide better communications reliability while reducing cost (See Daoura Background; Summary).
	Johnston, modified by Daoura, does not specifically disclose 
	The device is valid when at least two devices in the mesh network that have been identified as being valid identify that the device is valid and otherwise the device is invalid.
	However, Trundle teaches of wherein the device is valid when at least two devices in the mesh network that have been identified as being valid identify that the device is valid and otherwise the device is invalid (See Trundle Summary; [0073], [0075] – one or more drone detectors 380 (i.e. other drones which are operating correctly and also not foreign to the network) performing testing on one or more other drone detectors to make sure they are operating correctly).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the IoT network, as disclosed in Johnston, modified by Daoura, wherein the device is valid when at least two devices in the mesh network that have been identified as being valid identify that the device is valid and otherwise the device is invalid, as taught in Trundle. One is motivated as such in order to ensure that the network is operating correctly (See Trundle Summary; [0073]).

	RE Claim 27, Johnston, modified by Daoura and Trundle, discloses an apparatus, as set forth in claim 26 above, wherein the node validator is configured to determine that the deivce is invalid by identifying invalid communications packets sent to the IoT mesh network device (See Johnston [0028], [0034], [0050] – “invalid” device (i.e. drone with low battery below adequate amount) still transmitting packets (i.e. packets from “invalid” device can be construed as “invalid packets”)).  

	RE Claim 28, Johnston, modified by Daoura and Trundle, discloses an apparatus, as set forth in claim 26 above, wherein the invalid device turns off communications with the mesh network (See Johnston [0047], [0050] – drones on standby can be powered off).  

Claim 29, Johnston, modified by Daoura and Trundle, discloses an apparatus, as set forth in claim 26 above, wherein the devices in the mesh network reconfigure communications after the invalid device exits the mesh network (See Johnston [0028], [0034], [0050] – drone with low battery or malfunction instructed to exit network to go recharge/get repaired and standby drone is activated to replace the former active drone).

	RE Claim 30, Johnston, modified by Daoura and Trundle, discloses an apparatus, as set forth in claim 26 above, wherein the mesh network comprises a plurality of drones (See Johnston FIG 1) comprising a master drone (See Johnston FIG 1; [0014] – master FOG drone).
	Johnston does not specifically disclose the master drone comprising: 
	an uplink transceiver configured to communicate with a cloud device; 
	a swarm controller configured to accept a command for the plurality of drones from the cloud device; 
	a swarm radio transceiver configured to communicate with other drones from among the plurality of drones; and 
	an inter-drone communicator configured to propagate the command to the other drones.
	However, Daoura teaches of 
	a master drone (See Daoura column 1, 64-66 - one master drone controlling other drones) comprising: 
See Daoura FIG 2; Summary – communicating with other mesh network devices such as control base 38); 
	a swarm controller configured to accept a command for the plurality of drones from the cloud device (See Daoura FIG 2; column 4, 27-56 – i.e. receiving commands from control base 38 for controlling plurality of drones); 
	a swarm radio transceiver configured to communicate with other drones from among the plurality of drones (See Daoura FIG 2; Summary; column 4, 57-67 – relaying information from 1st UAV to 2nd UAV and then from 2nd UAV to 3rd UAV etc…); and 
	an inter-drone communicator configured to propagate the command to the other drones (See Daoura column 2, 1-3, column 4, 57-67 – relaying commands between drones).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the IoT mesh network, as disclosed in Johnston, wherein the master drone comprises: 
	an uplink transceiver configured to communicate with a cloud device; 
	a swarm controller configured to accept a command for the plurality of drones from the cloud device; 
	a swarm radio transceiver configured to communicate with other drones from among the plurality of drones; and 
See Daoura Background; Summary).

	RE Claim 32, Johnston, modified by Daoura and Trundle, discloses an apparatus, as set forth in claim 30 above. 
	Johnston does not specifically disclose wherein the mesh network includes a slave drone comprising: 
	an inter-drone communicator configured to accept sensor data from an adjacent drone that is farther from the master drone than the slave drone and to store the sensor data in a data store; 
	wherein the inter-drone communicator is configured to send the sensor data from the data store to another adjacent drone that is closer to the master drone than the adjacent drone.
	However, Daoura teaches of wherein the mesh network includes a slave drone (See Daoura FIG 2 – drones further away from master drone) comprising: 
	an inter-drone communicator configured to accept sensor data from an adjacent drone that is farther from the master drone than the slave drone and store the sensor data in a data store (See Daoura FIG 2; column 3, 15-21, column 4, 1-5 – able to receive data from further node (i.e. foreign sensor data) and store for relaying to other node); 
	wherein the inter-drone communicator is configured to send the sensor data from the data store to another adjacent drone that is closer to the master drone than the See Daoura FIG 2; column 3, 15-21, column 4, 1-5 – relaying data towards master drone).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the IoT mesh network, as disclosed in Johnston, wherein the mesh network includes a slave drone comprising: 
	an inter-drone communicator configured to accept sensor data from an adjacent drone that is farther from the master drone than the slave drone and to store the sensor data in a data store; 
	wherein the inter-drone communicator is configured to send the sensor data from the data store to another adjacent drone that is closer to the master drone than the adjacent drone, as taught in Daoura. One is motivated as such in order to provide better communications reliability while reducing cost (See Daoura Background; Summary).

	RE Claim 33, Johnston discloses a method for managing node failures in a network (See Johnston [0034], [0050] - FOG drone managing other drones for failures), comprising: 
	sending a trigger to a target node to return test data; analyzing the test data received from the target node (See Johnston [0034], [0050] – monitoring active drones, FOG sends request for drone for certain amount of time and receiving response); and 
	classifying the target node as valid if the test data is within expected parameters (See Johnston [0034], [0050] – based in part on if drone responds with enough time to perform a task, determining if the drone should be active to perform task or replaced); and
	when the target node is determined to be not valid, sending an instruction to the target node to have the target node exit the mesh network (See Johnston [0028], [0034], [0050] – FOG drone (i.e. master drone) instructing drones to exit network for reasons such as lack of power/battery remaining, malfunction, etc… and instructing standby drone to replace the active drone).
	Johnston does not specifically disclose the network being a mesh network; or
	Sending the trigger to return test data from at least two nodes identified as being valid; or
	The device is valid when at least two devices in the mesh network that have been identified as being valid identify that the device is valid and otherwise the device is invalid.
	However, Daoura teaches of an IoT mesh network device communicating with other devices in a mesh network (See Daoura FIG 2; Summary; column 4, 57-67 – UAVs communicating over mesh network and relaying information amongst UAVs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the IoT network, as disclosed in Johnston, comprising an IoT mesh network device communicating with other devices in a mesh network, as taught in Daoura. One is motivated as such in order to provide better communications reliability while reducing cost (See Daoura Background; Summary).

	Sending the trigger to return test data from at least two nodes identified as being valid; or
	The device is valid when at least two devices in the mesh network that have been identified as being valid identify that the device is valid and otherwise the device is invalid.
	However, Trundle teaches of sending the trigger to return test data from at least two nodes identified as being valid (See Trundle Summary; [0073], [0075] – one or more drone detectors 380 (i.e. other drones which are operating correctly and also not foreign to the network) performing testing (i.e. sending trigger to return test data)); and
	wherein the device is valid when at least two devices in the mesh network that have been identified as being valid identify that the device is valid and otherwise the device is invalid (See Trundle Summary; [0073], [0075] – one or more drone detectors 380 (i.e. other drones which are operating correctly and also not foreign to the network) performing testing on one or more other drone detectors to make sure they are operating correctly).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the IoT network, as disclosed in Johnston, modified by Daoura, comprising sending the trigger to return test data from at least two nodes identified as being valid; and wherein the device is valid when at least two devices in the mesh network that have been identified as being valid identify that the device is valid and otherwise the device is invalid, as taught in Trundle. One is See Trundle Summary; [0073]).

	RE Claim 37, Johnston, modified by Daoura and Trundle, discloses a method, as set forth in claim 33 above, wherein sending the trigger to the test node comprises forcing the test node to return the test data (See Johnston [0034], [0050] –  sending request to other drone).

	RE Claim 39, Johnston, modified by Daoura and Trundle, discloses a method, as set forth in claim 33 above, wherein the test data comprises an expected position for the test node (See Johnston [0038], [0041] – response to FOG drone’s advertisement to local drones based on position).

	RE Claim 41, Johnston, modified by Daoura and Trundle, discloses a method, as set forth in claim 33 above, comprising, if the target node is determined to be invalid, sending an instruction to the target node to have the target node move to a location (See Johnston [0028], [0034], [0050] – drone with low battery or malfunction instructed to exit network to go recharge/get repaired) and to power down (See Johnston [0047], [0050] – drones on standby can be powered off).

	RE Claim 42, Johnston, modified by Daoura and Trundle, discloses a method, as set forth in claim 33 above, comprising: if the target node is determined to be invalid, See Johnston [0029] – sending drone to go recharge).

	RE Claim 46, Johnston discloses a non-transitory, machine-readable medium comprising instructions, which when executed by a processor of a first node identified as being valid (See Johnston FIG 1 – FOG drone is operational), cause the first node to: 
	communicate with a test node in a network comprising a plurality of nodes (See Johnston FIG 1; [0028], [0034], [0050] – FOG drone communicating with local drone to determine functionality of drone); 
	determine if the test node in the network is operating normally and therefore valid (See Johnston [0028], [0034], [0050] – determining if local drone is functioning normally); and
	communicate a command to the test node instructing the test node to exit the mesh network if the test node is not valid (See Johnston [0028], [0034], [0050] – if active drone is not operating normally (i.e. battery status, time remaining to work on task, malfunction, etc… FOG drone directs it to leave network and get repaired, recharged, etc…)..
	Johnston does not specifically disclose the network being a mesh network; or
	communicating the determination of whether the test node is valid to other ones of the plurality of nodes in the mesh network; 
	classifying the test node as valid when at least a second test node in the mesh network that is identified as being valid also determines that the test node in the mesh 
	However, Daoura teaches of an IoT mesh network device communicating with other devices in a mesh network (See Daoura FIG 2; Summary; column 4, 57-67 – UAVs communicating over mesh network and relaying information amongst UAVs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the IoT network, as disclosed in Johnston, comprising an IoT mesh network device communicating with other devices in a mesh network, as taught in Daoura. One is motivated as such in order to provide better communications reliability while reducing cost (See Daoura Background; Summary).
	Johnston, modified by Daoura, does not specifically disclose 
	communicating the determination of whether the test node is valid to other ones of the plurality of nodes in the mesh network; 
	classifying the test node as valid when at least a second test node in the mesh network that is identified as being valid also determines that the test node in the mesh network is operating normally and therefore valid, and to otherwise determine that the test node is not operating normally and therefore not valid.
	However, Trundle teaches of communicating the determination of whether the test node is valid to other ones of the plurality of nodes in the mesh network (See Trundle Summary; [0073], [0075] – one or more drone detectors 380 (i.e. other drones which are operating correctly and also not foreign to the network) performing testing (i.e. sending trigger to return test data); test data gets sent through other devices via mesh network ([0075]) as well as to other devices/operators of the network [0073]); and
	classifying the test node as valid when at least a second test node in the mesh network that is identified as being valid also determines that the test node in the mesh network is operating normally and therefore valid, and to otherwise determine that the test node is not operating normally and therefore not valid (See Trundle Summary; [0073], [0075] – one or more drone detectors 380 (i.e. other drones which are operating correctly and also not foreign to the network) performing testing on one or more other drone detectors to make sure they are operating correctly).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the IoT network, as disclosed in Johnston, modified by Daoura, comprising communicating the determination of whether the test node is valid to other ones of the plurality of nodes in the mesh network; and classifying the test node as valid when at least a second test node in the mesh network that is identified as being valid also determines that the test node in the mesh network is operating normally and therefore valid, and to otherwise determine that the test node is not operating normally and therefore not valid, as taught in Trundle. One is motivated as such in order to ensure that the network is operating correctly (See Trundle Summary; [0073]).

	RE Claim 49, Johnston, modified by Daoura and Trundle, discloses a non-transitory, machine-readable medium, as set forth in claim 46 above, comprising See Johnston [0028], [0034], [0050] – active monitoring of active drone as well as sending request for determining which drone to utilize for tasks).

	RE Claim 50, Johnston, modified by Daoura and Trundle, discloses a non-transitory, machine-readable medium, as set forth in claim 46 above, comprising instructions, which when executed by the processor, cause the node to determine if the test node is not valid by determining if the test node has a least one of a low battery or a motion fault (See Johnston [0028], [0034], [0050] – determining if drone has low battery, malfunction, etc…).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over ohnston et al. (US# 2017/0323235 hereinafter referred to as Johnston) in view of Daoura (US# 9,313,667), Trundle et al. (US# 2017/0092138 hereinafter referred to as Trundle) and Liu et al. (US# 7,184,421 hereinafter referred to as Liu).

	RE Claim 31, Johnston, modified by Daoura and Trundle, discloses an apparatus, as set forth in claim 30 above, comprising a fault controller to instruct a slave drone to activate an uplink transceiver (See Johnston [0028], [0034], [0050] – activating standby drones). 
	Johnston, modified by Daoura and Trundle, does not specifically disclose instructing a slave drone to become the master drone.
See Liu column 16, 65-67; column 17, 1-20 - If information is received that indicates a better gateway node than that previously selected 110, the cluster-head selects the new cluster-head as its gateway).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the IoT network with a master and slave drone, as disclosed in Johnston, modified by Daoura and Trundle, comprising instructing a slave node to become the master node, as taught in Liu. One is motivated as such in order to efficiently route network traffic (See Liu Summary).

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US# 2017/0323235 hereinafter referred to as Johnston) in view of Daoura (US# 9,313,667), Trundle et al. (US# 2017/0092138 hereinafter referred to as Trundle) and Teshome et al. (US# 2019/0334933 hereinafter referred to as Teshome).

	RE Claim 34, Johnston, modified by Daoura and Trundle, discloses a method, as set forth in claim 33 above. Johnston, modified by Daoura and Trundle, does not specifically disclose the method comprising, if the test data is outside of the expected parameters: 
	communicating the results to a second node; 
	sending a trigger from the second node to the target node; 
	analyzing the test data received at the second node from the target node; and 

	However, Teshome teaches of if the test data is outside of the expected parameters (See Teshome Summary – detecting failures in network): 
	communicating the results to a second node (See Teshome [0028]-[0029], Claim 1 - if a first IoT node determines a failure associated with a second node, sending query to third IoT node to also confirm failure of second node); 
	sending a trigger from the second node to the target node (See Teshome [0028]-[0029], Claim 1 – third IoT node scheduling to receive token from second IoT node); 
	analyzing the test data received at the second node from the target node (See Teshome [0028]-[0029], Claim 1 – determining if third IoT node receives token from second IoT node); and 
	classifying the target node as invalid if the test data received at the second node is outside of expected parameters (See Teshome [0028]-[0029], Claim 1 – second IoT node is determined to have failure and require isolation/remediation/etc… if both first and third IoT node fails to confirm valid token transfer from second IoT node).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the IoT mesh network, as disclosed in Johnston, modified by Daoura and Trundle, comprising, if the test data is outside of the expected parameters: 
	communicating the results to a second node; 

	analyzing the test data received at the second node from the target node; and 
	classifying the target node as invalid if the test data received at the second node is outside of expected parameters, as taught in Theshome. One is motivated as such in order to quickly and more thoroughly protect a network against threats and failures (See Teshome Background; Summary). 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US# 2017/0323235 hereinafter referred to as Johnston) in view of Daoura (US# 9,313,667), Trundle et al. (US# 2017/0092138 hereinafter referred to as Trundle) and Badheka et al. (US# 2012/0179774 hereinafter referred to as Badheka).

	RE Claim 38, Johnston, modified by Daoura and Trundle, discloses a method, as set forth in claim 33 above. Johnston, modified by Daoura and Trundle, does not specifically disclose wherein the target node returns test data comprising framed communication packets, and wherein the framed communications packets include shortened packets.
	However, Badheka teaches of wherein the target node returns test data comprising framed communication packets (See Badheka [0028] – sending packet data including testing data), and wherein the framed communications packets include shortened packets (See Badheka [0028] – responses include shortened data packets).
See Badheka [0029]-[0030]).

Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Johnston et al. (US# 2017/0323235 hereinafter referred to as Johnston) in view of Daoura (US# 9,313,667), Trundle et al. (US# 2017/0092138 hereinafter referred to as Trundle) and Gonia et al. (US# 2009/0290572 hereinafter referred to as Gonia).

	RE Claim 43, Johnston, modified by Daoura and Trundle, discloses a method, as set forth in claim 33 above.
	Johnston, modified by Daoura and Trundle, does not specifically disclose when it is determined that the mesh network has lost communications with an external network: 
	activating a standby communications capability in a backup master node; and 
	instructing the backup master node to become a master node.
	However, Gonia teaches of when it is determined that the mesh network has lost communications with an external network (See Gonia FIGs 9A-9D; [0085], [0089]-[0093] – determining link failure or loss of communication with master node): 
	activating a standby communications capability in a backup master node (See Gonia FIGs 9A-9D; [0085], [0089]-[0093] – activating backup master node); and 
See Gonia FIGs 9A-9D; [0085], [0089]-[0093] – informing backup master node to take over as master node).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the IoT mesh network, as disclosed in Johnston, modified by Daoura and Trundle, comprising when it is determined that the mesh network has lost communications with an external network: 
	activating a standby communications capability in a backup master node; and 
	instructing the backup master node to become a master node, as taught in Gonia. One is motivated as such in order to insure nodes in different wireless networks are ready and able to receive communications from other nodes when intended (See Gonia Background; Summary).

	RE Claim 44, Johnston, modified by Daoura, Trundle and Gonia, discloses a method, as set forth in claim 43 above, comprising determining in the mesh network which one of a plurality of backup master nodes is to become the master node (See Gonia FIG 10A; [0096]-[0097] – selecting a new backup master node from plurality of potential backup master nodes).

	RE Claim 45, Johnston, modified by Daoura, Trundle and Gonia, discloses a method, as set forth in claim 43 above, comprising receiving an instruction from an external network, wherein the instruction identifies which one of a plurality of backup nodes is to become the master node (See Gonia FIG 10A; [0096]-[0097] – i.e. merging networks and selecting new master from one of the networks (i.e. selecting I8 or I11); node chosen to be new master can be external to network prior to merge; in addition, selection of new master can be performed by external network device such as time synch manager 122).

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are moot in view of new grounds of rejection (See Claims above, Trundle reference).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.